CUDAHY, Circuit Judge,
dissenting.
The majority’s superseding opinion in the present case represents, I think, better law than its previous opinion, but unfortunately reaches a less desirable result. Thus, although the opinion reflects the two concerns which were the bases of my previous dissent, I am not able to join in it and must continue respectfully to dissent.
Volvo has waived any objection it may have had to the comments of plaintiffs’ counsel during their closing arguments; I therefore agree with the majority that we need not reach this issue.
Unfortunately, the majority does not clearly distinguish between the two distinct choice of laws issues before us. The first is whether the substantive law of Arkansas or that of Indiana governs the products liability issues in this case. That issue has been clearly waived by Volvo, which contended for the application of Indiana law— the law which the trial court applied. This is the issue to which Van Dusen v. Bar*302rack, 376 U.S. 612, 84 S.Ct. 805, 11 L.Ed.2d 945 (1964), is addressed, and which we need not reach.
The second choice of law issue concerns the relationship between the federal rules of civil procedure and state law which the state courts have labeled “substantive.” The specific problem before us is the timing of the appointment of a personal representative for an estate and the substitution of a party who reaches her majority while the suit is pending. The federal rules deal quite sensibly and flexibly with problems such as those in this case. Fed.R.Civ.P. 15(c) and 17(a). The Indiana courts have adopted what appear to be hypertechnical and inflexible approaches to these matters. Volvo has insisted all along that Indiana substantive law governs. The district court applied the federal procedural rules, and, in my opinion, was quite correct in doing so. Hanna v. Plumer, 380 U.S. 460, 85 S.Ct. 1136, 14 L.Ed.2d 8 (1965), and especially id., 380 U.S. at 474-78, 85 S.Ct. at 1145-48 (Harlan, J., concurring). But see Walker v. Armco Steel Corp., 446 U.S. 740, 100 S.Ct. 1978, 64 L.Ed.2d 659 (1980). Insofar as the majority implies either that Indiana substantive law governs these issues or that Volvo has waived them, I cannot agree. However, since the district court correctly applied the federal rules and the majority does not reverse on this ground, my objection for the record is to the implication rather than to the result.
My disagreement with the majority’s treatment of the Indiana substantive law on the duty to warn is, however, more weighty. The plaintiffs’ theory, that Volvo had a duty to warn them that hitches designed for the old type of bumper were unsuitable for the new Volvo bumpers, is attenuated, but it is not absurd. Whether Volvo had such a duty is a close question of substantive law. (Clearly it does have such a duty with respect to future trailer-hitch-using owners since it now knows of the dangers of the outmoded hitches.) The facts of this case do not “so cogently demonstrate that Volvo had no such duty,” as the majority puts the matter. Therefore the majority errs in reversing the trial court's denial of Volvo’s motion for a directed verdict. Lloyd v. Weimert, 146 Ind. App. 666, 257 N.E.2d 851 (1970), instructs us to respect the trial judge’s determination and affirm the judgment on the verdict. At the least, the previous opinion, with its deficiencies, did not deprive the plaintiffs of the opportunity for a new trial.
I therefore respectfully dissent.